DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The Amendment filed on 28 Sept 2021 has been entered. Claims 1-15 remain pending in the application. 
Drawings
The drawings were received on 28 Sept 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyphelly (US 3,980,001) in view of Diebold et al (US 2014/0147298).
Regarding Claim 1, Cyphelly discloses a regulating device (The recitation “for use with a pump that has a hydraulically adjustable displacement volume” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight 
an inflow port (17); 
a return flow port (11); 
an actuating port (13); 
a control port (the radial bore from 7 to 33); 
a first control slide valve (6), which is linearly movable with respect to a center axis (Col 2, line 27), the first control slide valve defining a first orifice (27) and a second orifice (25), the first and second orifices being adjustable jointly and in opposite directions (Figure 1; with the slide of the valve right and left); and 
a linearly movable second control slide valve (4), said second control slide valve defining a third orifice (32) and a fourth orifice (31), the third and fourth orifices being adjustable jointly and in opposite directions (Figure 1; with the slide of the valve right and left), 
wherein the second control slide valve is accommodated in a linearly movable manner within the first control slide valve (Figure 1),
where the first and the second control slide valves are arranged coaxially to the center axis (Figure 1), and the control port is arranged on an end face, which faces in a direction toward the center axis, of the regulating device (within 7 on an end of first slide valve 6; Figure 1) but fails to expressly disclose where the regulating device is configured in as a screw-in valve, which is screwable about the center axis into a pump housing.
Diebold et al teaches a device (Figure 2) configured as a screw-in valve (Figure 2 at 28) which is screwable about the center axis into a pump housing (2; Paragraph 30).

Regarding Claim 7, Cyphelly discloses a first housing part (1), in which the first control slide valve is arranged in a linearly movable manner (6; Figure 1); 
a second housing part (2); and a first spring (9) arranged between the first control slide valve and the second housing part (between 6 and 2), but fails to expressly disclose where the second housing part is screwed into the first housing part in such a way that a relative position between first and second housing parts is adjustable with respect to the center axis.
Diebold et al teaches a device (Figure 2) where the second housing part (24) is screwed into the first housing part (28) in such a way that a relative position between first and second housing parts is adjustable with respect to the center axis (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cyphelly to incorporate the teachings of Diebold et al to provide for where the second housing part is screwed into the first housing part in such a way that a relative position between first and second housing parts is adjustable with respect to the center axis.  Doing so would be combining prior art elements according to known methods (the screw attachment structure of Diebold et al with the valve of Cyphelly) to yield predictable results (to secure the valve and the valve housing).
Regarding Claim 11, Cyphelly discloses where the third and the fourth orifices (32 and 31) are delimited, in some sections, by the first control side valve in such a way that opening cross section of the 
Regarding Claim 14, Cyphelly discloses where a gap (at least at 23) is defined between the first control slide valve (6) and a valve housing (1), the gap extending from an end of the first control slide valve that faces in a direction of the center axis up to the first orifice (Figure 1), and the inflow port is fluidically connected to the gap (from 17).  
Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Cyphelly (US 3,980,001) in view of Diebold et al (US 2014/0147298).
Regarding Claim 5, Cyphelly discloses all essential elements of the current direction including a pressure piece (the end of 3 at 10), which is configured to be brought into touching contact with the second control slide valve and is movable collinearly with the second control slide valve (Figure 1), wherein the pressure piece delimits a control pressure space, from which a pressure at the control port is obtained (within 7 and 33), but fails to expressly disclose where the pressure piece is a separate pressure piece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the pressure piece is a separate pressure piece, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claim 6, Cyphelly discloses a second spring (9) arranged in the control pressure space, the second spring being supported against an end surface of the pressure piece (Figure 1; supported radially by 10).  
Regarding Claim 8, Cyphelly discloses a pressure piece (the end of 3 at 10), which is configured to be brought into touching contact with the second control slide valve (Figure 1) and is movable collinearly with the second control slide valve (Figure 1), wherein the pressure piece delimits a control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the pressure piece is a separate pressure piece, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Allowable Subject Matter
Claim 2-4, 9-10, 12-13 and 15 are allowed.
Response to Arguments
Applicant's arguments filed 28 Sept 2021 have been fully considered but they are not persuasive.
First, Applicant argues that Cyphelly does not disclose a control port arrange on an end face of the regulating device.  However, as seen in Figure 1, the control port (from 7 to 33) is arranged on an end face (the outer portion of 10) and faces the direction of the center axis (towards 33).  Therefore, this argument is unpersuasive.  It is noted that the features upon which applicant relies (i.e., where the end face is surface perpendicular to the center axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Applicant argues that Cyphelly and Diebold et al fail to teach a control port arranged on an end face of the regulating device.  As discussed above, Cyphelly discloses, as seen in Figure 1, the control port (from 7 to 33) is arranged on an end face (the outer portion of 10) and faces the direction of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next, Applicant argues that the modification of Claims 5 and 8 would not be obvious, since the separation and addition of a separate pressure piece provides for avoiding small misalignment and would therefore not be obvious.  However, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the pressure piece is a separate pressure piece, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Therefore, these arguments are unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753